Chandler v. Branchaud et al., No. 247-6-15 Wmcv (Teachout, J., Oct. 7, 2015).
[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]

                                                       STATE OF VERMONT

SUPERIOR COURT                                                                              CIVIL DIVISION
Windham Unit                                                                                Docket No. 247-6-15 Wmcv

CHARLES CHANDLER
    Plaintiff

           v.

MATTHEW BRANCHAUD et al.
    Defendants


                                                          DECISION
                                                 Defendants’ Motions to Dismiss

        In 2009, Plaintiff Charles Chandler was convicted of a felony count of impeding a public
officer. His privately hired defense counsel for a portion of the criminal case was Defendant
Matthew Branchaud, Esq. At the time, Attorney Branchaud was employed by Abatiell
Associates, P.C., which has since dissolved. In this case, Mr. Chandler asserts a variety of legal
claims that all arise directly out of the core allegation that Attorney Branchaud either negligently
or intentionally caused Mr. Chandler’s criminal conviction. Mr. Chandler also alleges that
Defendant Attorney Mark Furlan, also employed by Abatiell Associates at the time, was aware
of Attorney Branchaud’s plan to sabotage Mr. Chandler’s criminal defense.

        Attorneys Branchaud and Furlan, who appear to be unassociated at this time, each have
filed a motion to dismiss arguing, among other things, that this case is precluded by a judgment
in a former federal case in which Mr. Chandler raised the same subject matter. Chandler v.
Branchaud, No. 1:11-cv-22-jgm (D.Vt. Sept. 13, 2011). The case resulted in a judgment for the
defendants.

           Claim preclusion regarding Attorney Branchaud

       Mr. Chandler’s claims against Attorney Branchaud in this case are precluded by the
judgment in Attorney Branchaud’s favor in the federal case. The Vermont Supreme Court has
described the claim preclusion doctrine as follows:

                    Under the doctrine of claim preclusion, a final judgment in previous
           litigation bars subsequent litigation if the parties, subject matter, and cause(s) of
           action in both matters are the same or substantially identical. The doctrine applies
           both to claims that were or should have been litigated in the prior proceeding.
           Claim preclusion flows from the fundamental precept that a final judgment on the
           merits “‘puts an end to the cause of action, which cannot again be brought into
           litigation between the parties upon any ground whatever.’”
Faulkner v. Caledonia Cnty. Fair Ass’n, 2004 VT 123, ¶ 8, 178 Vt. 51. The doctrine applies to
any claims that arose out of the same “transaction” regardless whether they actually were raised
and litigated in the first lawsuit. As the Restatement describes:

       (1) When a valid and final judgment rendered in an action extinguishes the
       plaintiff’s claim pursuant to the rules of merger or bar . . ., the claim extinguished
       includes all rights of the plaintiff to remedies against the defendant with respect to
       all or any part of the transaction, or series of connected transactions, out of which
       the action arose.

       (2) What factual grouping constitutes a “transaction”, and what groupings
       constitute a “series”, are to be determined pragmatically, giving weight to such
       considerations as whether the facts are related in time, space, origin, or
       motivation, whether they form a convenient trial unit, and whether their treatment
       as a unit conforms to the parties’ expectations or business understanding or usage.

Restatement (Second) of Judgments § 24; see Faulkner, 2004 VT 123, ¶¶ 11–15 (adopting this
section of the Restatement).

        Mr. Chandler styled his claims in this case differently from those he raised in the federal
case. However, as against Attorney Branchaud, it is clear that both sets of claims arise directly
out of the same transaction, Attorney Branchaud’s representation of Mr. Chandler in his criminal
case. Mr. Chandler could have brought the claims in this case against Attorney Branchaud in the
federal case against him. The doctrine of claim preclusion counsels that because Mr. Chandler
could have done that, he should have done that, and because he did not, he is precluded from
doing so here. Attorney Branchaud thus is entitled to dismissal on this basis.

       Claim preclusion regarding Attorney Furlan

         Though none of the parties briefs it explicitly, Attorney Furlan’s claim preclusion
argument presents a novel issue of what has been referred to as nonmutual claim preclusion. See
18A Fed. Prac. & Proc. Juris. § 4464.1 (encouraging courts to address nonmutual claim
preclusion directly and avoid “bogus” privity findings). Attorney Furlan was not a named
defendant in the federal case. He thus cannot assert the identity of the parties that claim
preclusion typically requires. There are classic exceptions to the identical-parties requirement.
See, e.g., Faulkner, 2004 VT 123, ¶ 6 (noting that an indemnity relationship between two
defendants established privity between them and thus allowed a defendant in the subsequent
litigation that was not a defendant in the initial litigation to invoke claim preclusion); see also
18A Fed. Prac. & Proc. Juris. §§ 4448–4465.5 (discussing privity, mutuality, and the nuances of
exceptions to the identical-parties requirement). Though Attorneys Furlan and Branchaud
worked at the same law firm at the time of the underlying events, it is not clear that any of the
common exceptions to the identical-parties requirement applies in this case.

       The court concludes, however, that this is the sort of unusual case in which nonmutual
claim preclusion is appropriate. The issue is discussed in Wright and Miller as follows:



                                                 2
       The most prominent decision directly permitting nonmutual claim preclusion is
       [Gambocz v. Yelencsics, 468 F.2d 837 (3d Cir. 1972)]. Both actions claimed a
       conspiracy to interfere with the plaintiff’s campaign to be elected mayor by
       instituting criminal proceedings in state courts. The first action was dismissed
       with prejudice on the plaintiff’s motion. The plaintiff then brought a second
       action on the same claim against the original defendants and some new defendants
       who had been named as conspirators but not joined in the first action. The court
       concluded that the new defendants had such a close and significant relationship
       with the original defendants that the second complaint “was merely a repetition of
       the first cause of action” that should be dismissed as to all defendants. Only claim
       preclusion could have accomplished this result, since no issues had been litigated
       or decided in the first action. The court’s emphasis on the close relationship
       among all the defendants provides strong support for the conclusion that there was
       no reasonable excuse for failure to join them all in the first action, and that claim
       preclusion is accordingly just.

       Other decisions have permitted nonmutual claim preclusion in generally
       comparable circumstances, at times relying directly on the Gambocz decision. . . .

                                             *   *    *

       Nonmutual claim preclusion is most attractive in cases that seem to reflect no
       more than a last desperate effort by a plaintiff who is pursuing a thin claim
       against defendants who were omitted from the first action because they were less
       directly involved than the original defendants.

18A Fed. Prac. & Proc. Juris. § 4464.1 (2d ed.) (footnotes omitted, emphasis added). This is
precisely the case here.

        Mr. Chandler’s claims arise out of his perceptions about his legal representation by
Attorney Branchaud. He believes that Attorney Branchaud purposely caused him to lose his
criminal case due to a dispute over legal fees or other reasons. The claims that he raises in this
case against Attorney Branchaud are plainly precluded by the judgment in Attorney Branchaud’s
favor in the federal case. His allegation in this case against Attorney Furlan, who was associated
with Attorney Branchaud at the time, is merely that he was aware of Attorney Branchaud’s plot.
He does not allege that he was actively represented by Attorney Furlan in the criminal case.
There is no other cause of action against Attorney Furlan.

        There is no justification for a second lawsuit so Mr. Chandler can explore his claim
against Attorney Furlan. Mr. Chandler could have sued Attorney Furlan in the federal case,
Attorney Furlan’s involvement in the underlying events was marginal at best, and allowing this
case to proceed against him would permit Mr. Chandler to attempt to prove the claims against
Attorney Branchaud that are precluded. The proof of those claims is an essential predicate to the
claim against Attorney Furlan. As the Vermont Supreme Court has explained, “[t]he doctrine of
claim preclusion advances the efficient and fair administration of justice because it serves ‘(1) to
conserve the resources of courts and litigants by protecting them against piecemeal or repetitive

                                                 3
litigation; (2) to prevent vexatious litigation; (3) to promote the finality of judgments and
encourage reliance on judicial decisions; and (4) to decrease the chances of inconsistent
adjudication.’” Faulkner, 2004 VT 123, ¶ 9 (quoting In re Tariff Filing of Cent. Vermont Pub.
Serv. Corp., 172 Vt. 14, 20 (2001)). Applying it here advances these interests.

       Because claim preclusion bars all claims against both Defendants, it is unnecessary to
address their other dismissal arguments.


                                            ORDER

       For the foregoing reasons, Defendants’ Motions to Dismiss are granted.

       Dated this 30th day of September 2015.


                                                    _____________________________
                                                    Mary Miles Teachout
                                                    Superior Judge




                                                4